PER CURIAM.
Taken as a whole, we fully approve Judge Hand’s opinion and upon it affirm the decree appealed from. In so doing, however, we must not be regarded as assenting to the proposition that the name “Webster’s Dictionary” has a technical or secondary meaning as indicating a publication of the complainant. And, on the other hand, we must not be considered as indicating an opinion that cases cannot be presented showing unfair competition in the sale of-books or as passing upon the relief which may be granted in cases of fraud.
The decree of the District Court is affirmed, with costs.